DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 17 February 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 February 2022.
Claims 1-16 are presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 04/05/2021 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “wherein said CBD oil and said at least one plant extract and are present in a” which contains a grammatical/typographical error.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  Claim 16 recites “wherein said at least one scented essential oil said at least one plant extract” which contains a grammatical error (e.g. a comma is miss after the recitation of “scented essential oil”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “6 to 90 total weight percent of an inventive composition” (emphasis added) which renders the claim indefinite because it is unclear if “an inventive composition” is the same as “The topical composition” so that the amount of “6 to 90 total weight percent” is actually of “The topical composition”.  If that is the case then “an inventive composition” should be amended to recite “the topical composition”.  In light of compact prosecution, the recitation of “an inventive composition” is interpreted as “the topical composition”.
Claim 16 recites “wherein said at least one scented essential oil[,] said at least one plant extract and said CBD oil are present in a weight ratio of from 0.6-1.7:1” renders the claim indefinite because there are three components (e.g. scented essential oil, plant extract, and CBD oil) but the ratio only has two components (e.g. 0.6-1 to 1), thus, the amounts of each component in the ratio is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over AUNG-DIN (US 2016/0338974 A1, effective filing date of 04 August 2016) in view of CHELLE (US 2018/0221392 A1, effective filing date of 09 August 2016). 
Aung-Din is primarily directed towards composition comprising a cannabinoid drug and method of using thereof (abstract and entire patent document).
Regarding claims 1-3 and 12, Aung-Din discloses treatment of including pain using a cannabinoid and a second therapeutically active agent (paragraph [0012]).  Aung-Din discloses a topical formulation comprising a drug including cannabinoid drug and additional drugs, in an amount of about 0.001 to about 80% by weight (paragraph [0174]).  Aung-Din discloses that cannabidiol relieves inflammation (paragraph [0069]).  Aung-Din discloses in preferred embodiments, that the cannabinoid drug comprises including greater than about 95% cannabidiol (paragraph [0074]).  Aung-Din discloses that the cannabinoid includes synthetic cannabinoids (paragraph [0075]).  Aung-Din discloses that the composition can be used for including joint pain and musculoskeletal pain (paragraph [0104]).  Aung-Din discloses that the additional active agent includes analgesics/ anti-inflammatory drugs (paragraph [0115]).  Aung-Din discloses that the topical formulation further include hydrocarbons including paraffin, beeswax and lanolin (e.g. carrier compatible with cannabidiol oil and at least one plant extract) (paragraph [0183]).
Regarding claims 10-11, Aung-Din discloses that the amount of the drug, including cannabinoid drug and additional drugs, is in an amount of about 0.001 to about 80% by weight (paragraph [0174]).
Regarding claims 13-14, Aung-Din discloses that the topical formulation includes at least one adjuvant including a penetration enhancer (paragraph [0172]).
Aung-Din does not specifically teach that the composition comprises at least one plant extract of wintergreen oil, plai oil, or Barleria Lupilina oil.  The deficiency is made up for by the teachings of Chelle.
Chelle is primarily directed towards a composition at least one essential oil for relieving muscle and/or joint paint in an animal subject (abstract).
Regarding claim 1, Chelle teaches that salicylic acid and its derivatives are anti-inflammatory active ingredients (paragraph [0005]).  Chelle teaches a composition comprising an active agent comprising methyl salicylate and at least one auxiliary essential oil, wherein the active agent is contained in a topical application carrier, to relieve muscle and/or joint pain (paragraph [0020]).  Chelle teaches that the methyl salicylate is brought in the composition by wintergreen essential oil and that its total quantity in the composition is such that it provides relief from muscle and/or joint pain (paragraph [0020]).
Regarding claims 6-9, Chelle teaches that the auxiliary essential oil increases the rate of transdermal penetration and transport through the skin of the methyl salicylate (paragraph [0025]).  Chelle teaches that the auxiliary essential oil comprises essential peppermint oil, which contains menthol (e.g. added as separate component from cannabidiol) (paragraph [0029]).
Regarding claim 10, Chelle teaches that the methyl salicylate is brought in the composition by wintergreen essential oil and that its total quantity in the composition is such that it provides relief from muscle and/or joint pain (paragraph [0020]).  Chelle teaches that the wintergreen essential oil constitutes between 1 and 15% by weight in relation to the total weight of an assemble consisting of all of the essential oils of the composition incorporated in its topical application carrier for implementation in the use (paragraph [0021]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a topical composition comprising a drug including a cannabinoid and additional drugs including wintergreen oil as an analgesic/anti-inflammatory, peppermint oil which contains menthol (e.g. terpene added as separate component from cannabidiol), and hydrocarbons including paraffin, beeswax and lanolin (e.g. carrier compatible with cannabidiol oil and at least one plant extract); wherein the cannabinoid comprises greater than about 95% cannabidiol; wherein the amount of the drug including the cannabinoid and the additional drugs is about 0.001 to about 80% by weight; wherein the amount of the wintergreen oil is between 1 and 15% by weight.  The person of ordinary skill in the art would have been motivated to make those modifications because Aung-Din discloses a topical composition that comprises other actives including analgesics/ anti-inflammatory drugs and Chelle teaches a pain relieving (e.g. analgesic) and known anti-inflammatory provided in wintergreen oil which has increased rate of transdermal penetration and transport through the skin by including an auxiliary essential oil including peppermint oil.  Therefore, the person or ordinary skill in the art would have been motivated to substitute the pain reliever/anti-inflammatory taught by Chelle as the analgesics/ anti-inflammatory drug in Aung-Din and included the auxiliary essential oil including peppermint oil as taught by Chelle, to provide a pain reliever/anti-inflammatory with increased rate of transdermal penetration and transport through the skin.  The person of ordinary skill in the art would have reasonably expected success because Aung-Din discloses a topical formulation comprising a drug including cannabinoid drug and additional drugs, in an amount of about 0.001 to about 80% by weight (paragraph [0174]).  Aung-Din discloses in preferred embodiments, that the cannabinoid drug comprises including greater than about 95% cannabidiol (paragraph [0074]).  Aung-Din discloses that the composition can be used  for including joint pain and musculoskeletal pain (paragraph [0104]).  Aung-Din discloses that the additional active agent includes analgesics/ anti-inflammatory drugs (paragraph [0115]).  Aung-Din discloses that the topical formulation further include hydrocarbons including paraffin, beeswax and lanolin (e.g. carrier compatible with cannabidiol oil and at least one plant extract) (paragraph [0183]).  Chelle teaches that salicylic acid and its derivatives are anti-inflammatory active ingredients (paragraph [0005]).  Chelle teaches a composition comprising an active agent comprising methyl salicylate and at least one auxiliary essential oil, wherein the active agent is contained in a topical application carrier, to relieve muscle and/or joint pain (paragraph [0020]).  Chelle teaches that the methyl salicylate is brought in the composition by wintergreen essential oil and that its total quantity in the composition is such that it provides relief from muscle and/or joint pain (paragraph [0020]).  Chelle teaches that the auxiliary essential oil increases the rate of transdermal penetration and transport through the skin of the methyl salicylate (paragraph [0025]).  Chelle teaches that the auxiliary essential oil comprises essential peppermint oil, which contains menthol (e.g. added as separate component from cannabidiol) (paragraph [0029]).
Regarding the amount of cannabidiol and wintergreen oil (e.g. claims 1-3 and 10-11), Aung-Din discloses treatment of including pain using a cannabinoid and a second therapeutically active agent (paragraph [0012]).  Aung-Din discloses a topical formulation comprising a drug including cannabinoid drug and additional drugs, in an amount of about 0.001 to about 80% by weight (paragraph [0174]).  Chelle teaches that salicylic acid and its derivatives are anti-inflammatory active ingredients (paragraph [0005]).  Chelle teaches a composition comprising an active agent comprising methyl salicylate and at least one auxiliary essential oil, wherein the active agent is contained in a topical application carrier, to relieve muscle and/or joint pain (paragraph [0020]).  Chelle teaches that the wintergreen essential oil constitutes between 1 and 15% by weight in relation to the total weight of an assemble consisting of all of the essential oils of the composition incorporated in its topical application carrier for implementation in the use.  Therefore, the amount of cannabidiol and wintergreen oil are art-recognized result-effective variables, e.g., provides pain relief/anti-inflammation, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of cannabidiol and wintergreen oil to add to a topical composition in order to best achieve pain relief/anti-inflammation.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din in view of Chelle as applied to claims 1-3 and 6-14 above, and further in view of LEELARUNGRAYUB (“Anti-inflammatory activity of niosomes entrapped with Plai oil (Zingiber cassumunar Roxb.) by therapeutic ultrasound in a rat model”, International Journal of Nanomedicine, 12, pages 2469-2476, 2017) and WANIKIAT (“The anti-inflammatory effects and the inhibition of neutrophil responsiveness by Barleria lupulina and Clinacanthus nutans extracts”, Journal of Ethnopharmacology, 116, pages 234-244, 2008).
Regarding claim 4, the composition of claim 1 is described above in section 9.
Aung-Din and Chelle do not specifically teach that the composition comprises plai oil and Barleria Lupilina oil.  The deficiency is made up for by the teachings of Leelarungrayub and Wanikiat.  
Leelarungrayub is primarily directed towards an evaluation of the antioxidant and anti-inflammatory activities of Plai oil (page 2469).
Regarding claim 4, Leelarungrayub teaches that previous evidence confirmed that Plai oil possesses anti-inflammatory and anti-pain activities (page 2470, first column, first paragraph).
Wanikiat is primarily directed towards the investigation of the anti-inflammatory activities of Barleria lupulina and Clinacanthus nutans (abstract).
Regarding claim 4, Wanikiat teaches that extracts of Barleria lupulina possess significant anti-inflammatory properties (page 243, first column, second paragraph).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a topical composition comprising a drug including a cannabinoid and additional drugs including oil of wintergreen, Plai and Barleria lupulina as anti-inflammatory drugs, peppermint oil which contains menthol (e.g. terpene added as separate component from cannabidiol), and hydrocarbons including paraffin, beeswax and lanolin (e.g. carrier compatible with cannabidiol oil and at least one plant extract); wherein the cannabinoid comprises greater than about 95% cannabidiol; wherein the amount of the drug including the cannabinoid and the additional drugs is about 0.001 to about 80% by weight; wherein the amount of the wintergreen oil is between 1 and 15% by weight.  The person of ordinary skill in the art would have been motivated to make those modifications because Aung-Din discloses a topical composition that comprises other actives including anti-inflammatory drugs and Chelle that wintergreen oil provides anti-inflammation, Leelarungrayub teaches that Plai oil is known to possess anti-inflammatory activity and teaches that extracts of Barleria lupulina possess significant anti-inflammatory properties.  Therefore, the person or ordinary skill in the art would have been motivated to pick and choose known natural anti-inflammatory drugs to substitute in as the anti-inflammatory drugs in the composition of Aung-Din, including the oil of Plai and  oil of Barleria lupulina.  The person of ordinary skill in the art would have reasonably expected success because Aung-Din discloses a topical formulation comprising a drug including cannabinoid drug and additional drugs, in an amount of about 0.001 to about 80% by weight (paragraph [0174]).  Aung-Din discloses in preferred embodiments, that the cannabinoid drug comprises including greater than about 95% cannabidiol (paragraph [0074]).  Aung-Din discloses that the composition can be used  for including joint pain and musculoskeletal pain (paragraph [0104]).  Aung-Din discloses that the additional active agent includes analgesics/ anti-inflammatory drugs (paragraph [0115]).  Chelle teaches that salicylic acid and its derivatives are anti-inflammatory active ingredients (paragraph [0005]).  Chelle teaches a composition comprising an active agent comprising methyl salicylate and at least one auxiliary essential oil, wherein the active agent is contained in a topical application carrier, to relieve muscle and/or joint pain (paragraph [0020]).  Chelle teaches that the methyl salicylate is brought in the composition by wintergreen essential oil and that its total quantity in the composition is such that it provides relief from muscle and/or joint pain (paragraph [0020]).  Leelarungrayub teaches that previous evidence confirmed that Plai oil possesses anti-inflammatory and anti-pain activities (page 2470, first column, first paragraph).  Wanikiat teaches that extracts of Barleria lupulina possess significant anti-inflammatory properties (page 243, first column, second paragraph).

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din in view of Chelle as applied to claims 1-3 and 6-14 above, and further in view of TAGHIZADEH (US 10,420,802 B2).
Regarding claim 5, the composition of claim 1 is described above in section 9.  Aung-Din discloses that the topical formulation includes one or more including preservatives (paragraph [0187]).  
Aung-Din and Chelle do not specifically teach that the topical composition further comprises vitamin E, or a therapeutically acceptable ester or salt thereof.   The deficiency is made up for by the teachings of Taghizadeh.
Taghizadeh is primarily directed towards a topical formulation for treating including pain (abstract).
Regarding claim 5, Taghizadeh teaches that the topical composition further comprises at least one preservative including vitamin E (column 21, lines 53-54).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a topical composition comprising a drug including a cannabinoid and additional drugs including wintergreen oil as an analgesic/anti-inflammatory, peppermint oil which contains menthol (e.g. terpene added as separate component from cannabidiol), vitamin E as a preservative, and hydrocarbons including paraffin, beeswax and lanolin (e.g. carrier compatible with cannabidiol oil and at least one plant extract); wherein the cannabinoid comprises greater than about 95% cannabidiol; wherein the amount of the drug including the cannabinoid and the additional drugs is about 0.001 to about 80% by weight; wherein the amount of the wintergreen oil is between 1 and 15% by weight.  The person of ordinary skill in the art would have been motivated to make those modifications because Aung-Din discloses that the topical composition further comprises a preservative and Taghizadeh teaches preservatives included in a topical composition including vitamin E.  Therefore, the person or ordinary skill in the art would have been motivated to substitute vitamin E, which is taught by Taghizadeh as a suitable preservative for a topical composition, as the preservative in the composition of Aung-Din.  The person of ordinary skill in the art would have reasonably expected success because Aung-Din discloses a topical formulation comprising a drug including cannabinoid drug and additional drugs, in an amount of about 0.001 to about 80% by weight (paragraph [0174]).  Aung-Din discloses that the topical formulation includes one or more including preservatives (paragraph [0187]).  Taghizadeh teaches that the topical composition further comprises at least one preservative including vitamin E (column 21, lines 53-54).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din in view of Chelle as applied to claims 1-3 and 6-14 above, and further in view of WILLINSKY (US 2018/0000727 A1, effective filing date of 21 July 2017) as evidenced by MEDKOO (webpage at medkoo.com [retrieved on 2022-02-25].  Retrieved from the Internet: <URL: https://www.medkoo.com/products/11129>).
Regarding claim 15, the composition of claim 1 is described above in section 9.  Aung-Din discloses that the cannabinoid includes synthetic cannabinoid (paragraph [0013]).  Aung-Din discloses that the cannabinoid is used for including pain (paragraph [0104]).
Aung-Din and Chelle do not specifically teach that the synthetic derivative is present and selected from the group consisting of Lenabasum, CBD-Val-HS, EHP-101, EHP-102 and KLS-13019.  The deficiency is made up for by the teachings of Willinsky.
Willinsky is primarily directed towards composition comprising cannabinoids including synthetic cannabinoids (see entire patent publication).
Regarding claim 15, Willinsky teaches that Ajulemic acid (AB-III-56, HU-239, IP-751, CPL 7075, CT-3, Resunab) is a cannabinoid derivative of the non-psychoactive THC metabolite 11-nor-9-carboxy-THC that shows useful analgesic and anti-inflammatory effects without causing a subjective "high" (paragraph [0066]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a topical composition comprising a drug including ajulemic acid (e.g. lenabasum) and additional drugs including wintergreen oil as an analgesic/anti-inflammatory, peppermint oil which contains menthol (e.g. terpene added as separate component from cannabidiol), and hydrocarbons including paraffin, beeswax and lanolin (e.g. carrier compatible with cannabidiol oil and at least one plant extract); wherein the amount of the drug including ajulemic acid (e.g. lenabasum) and the additional drugs is about 0.001 to about 80% by weight; wherein the amount of the wintergreen oil is between 1 and 15% by weight.  The person of ordinary skill in the art would have been motivated to make those modifications because Aung-Din discloses a topical composition that comprises a cannabinoid including synthetic cannabinoid for treating including pain and Willinsky teaches a cannabinoid derivative including ajulemic acid (e.g. lenabasum) that is useful as an analgesic.  Therefore, the person or ordinary skill in the art would have been motivated to substitute ajulemic acid (e.g. lenabasum) as the synthetic cannabinoid to provide treatment of pain.  The person of ordinary skill in the art would have reasonably expected success because Aung-Din discloses that the cannabinoid includes synthetic cannabinoid (paragraph [0013]).  Aung-Din discloses that the cannabinoid is used for including pain (paragraph [0104]).  Aung-Din discloses a topical formulation comprising a drug including cannabinoid drug and additional drugs, in an amount of about 0.001 to about 80% by weight (paragraph [0174]).  Willinsky teaches that Ajulemic acid (AB-III-56, HU-239, IP-751, CPL 7075, CT-3, Resunab) is a cannabinoid derivative of the non-psychoactive THC metabolite 11-nor-9-carboxy-THC that shows useful analgesic and anti-inflammatory effects without causing a subjective "high" (paragraph [0066]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over AUNG-DIN (US 2016/0338974 A1, effective filing date of 04 August 2016) in view of CHELLE (US 2018/0221392 A1, effective filing date of 09 August 2016).
Regarding claim 16, Aung-Din discloses a topical formulation comprising a drug including cannabinoid drug and additional drugs, in an amount of about 0.001 to about 80% by weight (paragraph [0174]).  Aung-Din discloses in preferred embodiments, that the cannabinoid drug comprises including greater than about 95% cannabidiol (paragraph [0074]).  Aung-Din discloses that the cannabinoid includes synthetic cannabinoids (paragraph [0075]).  Aung-Din discloses that the composition can be used  for including joint pain and musculoskeletal pain (paragraph [0104]).  Aung-Din discloses that the additional active agent includes analgesics/ anti-inflammatory drugs (paragraph [0115]).  Aung-Din discloses that the topical formulation further include hydrocarbons including paraffin, beeswax and lanolin (e.g. carrier compatible with cannabidiol oil, at least one anti-inflammatory essential oil, and at least one scented oil) (paragraph [0183]).
Regarding claim 16, Chelle teaches that salicylic acid and its derivatives are anti-inflammatory active ingredients (paragraph [0005]).  Chelle teaches a composition comprising an active agent comprising methyl salicylate and at least one auxiliary essential oil, wherein the active agent is contained in a topical application carrier, to relieve muscle and/or joint pain (paragraph [0020]).  Chelle teaches that the methyl salicylate is brought in the composition by wintergreen essential oil and that its total quantity in the composition is such that it provides relief from muscle and/or joint pain (paragraph [0020]).
Regarding claim 16, Chelle teaches including perfume in a quantity of between 0 and 15% by weight of the composition, which can be introduced directly by an essential oil and includes lavender (paragraph [0049]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a topical composition comprising a drug including a cannabinoid and additional drugs including wintergreen oil as an analgesic/anti-inflammatory, peppermint oil which contains menthol (e.g. terpene added as separate component from cannabidiol), a perfume including lavender, and hydrocarbons including paraffin, beeswax and lanolin (e.g. carrier compatible with cannabidiol oil, at least one anti-inflammatory essential oil, and at least one scented oil); wherein the cannabinoid comprises greater than about 95% cannabidiol; wherein the amount of the drug including the cannabinoid and the additional drugs is about 0.001 to about 80% by weight; wherein the amount of the wintergreen oil is between 1 and 15% by weight; and wherein the amount of the perfume is between 0 and 15% by weight of the composition.  The person of ordinary skill in the art would have been motivated to make those modifications because Aung-Din discloses a topical composition that comprises other actives including analgesics/ anti-inflammatory drugs and Chelle teaches a pain relieving (e.g. analgesic) and known anti-inflammatory provided in wintergreen oil which has increased rate of transdermal penetration and transport through the skin by including an auxiliary essential oil including peppermint oil.  Therefore, the person or ordinary skill in the art would have been motivated to substitute the pain reliever/anti-inflammatory taught by Chelle as the analgesics/ anti-inflammatory drug in Aung-Din and included the auxiliary essential oil including peppermint oil as taught by Chelle, to provide a pain reliever/anti-inflammatory with increased rate of transdermal penetration and transport through the skin.  The person of ordinary skill in the art would have reasonably expected success because Aung-Din discloses a topical formulation comprising a drug including cannabinoid drug and additional drugs, in an amount of about 0.001 to about 80% by weight (paragraph [0174]).  Aung-Din discloses in preferred embodiments, that the cannabinoid drug comprises including greater than about 95% cannabidiol (paragraph [0074]).  Aung-Din discloses that the composition can be used  for including joint pain and musculoskeletal pain (paragraph [0104]).  Aung-Din discloses that the additional active agent includes analgesics/ anti-inflammatory drugs (paragraph [0115]).  Aung-Din discloses that the topical formulation further include hydrocarbons including paraffin, beeswax and lanolin (e.g. carrier compatible with cannabidiol oil and at least one plant extract) (paragraph [0183]).  Chelle teaches that salicylic acid and its derivatives are anti-inflammatory active ingredients (paragraph [0005]).  Chelle teaches a composition comprising an active agent comprising methyl salicylate and at least one auxiliary essential oil, wherein the active agent is contained in a topical application carrier, to relieve muscle and/or joint pain (paragraph [0020]).  Chelle teaches that the methyl salicylate is brought in the composition by wintergreen essential oil and that its total quantity in the composition is such that it provides relief from muscle and/or joint pain (paragraph [0020]).  Chelle teaches that the auxiliary essential oil increases the rate of transdermal penetration and transport through the skin of the methyl salicylate (paragraph [0025]).  Chelle teaches that the auxiliary essential oil comprises essential peppermint oil, which contains menthol (e.g. added as separate component from cannabidiol) (paragraph [0029]).  Chelle teaches including perfume in a quantity of between 0 and 15% by weight of the composition, which can be introduced directly by an essential oil and includes lavender (paragraph [0049]).
Regarding the amount of cannabidiol,  wintergreen oil and lavender, Aung-Din discloses treatment of including pain using a cannabinoid and a second therapeutically active agent (paragraph [0012]).  Aung-Din discloses a topical formulation comprising a drug including cannabinoid drug and additional drugs, in an amount of about 0.001 to about 80% by weight (paragraph [0174]).  Chelle teaches that salicylic acid and its derivatives are anti-inflammatory active ingredients (paragraph [0005]).  Chelle teaches a composition comprising an active agent comprising methyl salicylate and at least one auxiliary essential oil, wherein the active agent is contained in a topical application carrier, to relieve muscle and/or joint pain (paragraph [0020]).  Chelle teaches that the wintergreen essential oil constitutes between 1 and 15% by weight in relation to the total weight of an assemble consisting of all of the essential oils of the composition incorporated in its topical application carrier for implementation in the use (paragraph [0021]).  Chelle teaches including perfume in a quantity of between 0 and 15% by weight of the composition, which can be introduced directly by an essential oil and includes lavender (paragraph [0049]).  Therefore, the amount of cannabidiol, wintergreen oil, and perfume including lavender are art-recognized result-effective variables, e.g., provides pain relief/anti-inflammation and perfume, respectively, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of cannabidiol and wintergreen oil to add to a topical composition in order to best achieve pain relief/anti-inflammation and optimal amount of perfume to add to provide the perfume scent.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619





/Robert T. Crow/Primary Examiner, Art Unit 1634